     STEVEN F. GRUEL, ESQ.
 1   California Bar No. 213148
     315 Montgomery Street, 10th Floor
 2   San Francisco, California 94104
     Telephone Number (415) 989-1253
 3   Fax Number (415) 829-4304
     attystevengruel@sbcglobal.net
 4

 5   Attorney for James Tong
 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                             OAKLAND DIVISION
10

11                                                   )   No. CR-17-0474-JST
     UNITED STATES OF AMERICA,                       )
12                                                   )   STIPULATION AND [PROPOSED] ORDER
                    Plaintiff,                       )   PERMITTING DEFENDANT UNTIL
13                                                   )   MARCH 19, 2019 TO FILE DEFENSE
            Vs.                                      )   MOTIONS and GOVERNMENT UNTIL
14                                                   )   APRIL 16, 2019 TO FILE OPPOSITIONS
     JAMES TONG,                                     )
15                                                   )
                    Defendant.                       )
16                                                   )
                                                     )
17                                                   )
18          Defendant James Tong, by and through his attorney, Steven F. Gruel, and the United
19   States of America, by and through its attorney, Amanda R. Vaughn, Trial Attorney, Public
20   Integrity Section, United States Department of Justice, hereby stipulate that James Tong be
21   permitted two (2) extra business days to file any defense motions in this case.
22          On March 12, 2019 the government provided additional discovery in this case consisting
23   of sixty (60) FBI 302s memorializing the receipt of subpoena returns requested by the defense on
24   March 4, 2019. Mr. Tong requests additional time to fully review this discovery and determine if
25   it relates to any anticipated defense motions. Consequently, two (2) extra business days is
26

                                        STIPULATION AND [PROPOSED] ORDER

                                                    - 1
 1   respectfully requested so that Mr. Tong may file any defense motions no later than March 19,

 2   2019. The government does not oppose this defense request.

 3          It is further stipulated that the government likewise be afforded two (2) extra day to file

 4   any opposition to the defense motions. Therefore, any government oppositions would be due on

 5   April 16, 2019.

 6           All other dates set by the Court shall remain the same.

 7   SO STIPULATED:

 8

 9
     DATED: 03/14/2019               __/s/ __     ______
                                     STEVEN F. GRUEL
10                                   Attorney for James Tong

11
     DATED: 03/14/2019
12                                   __/s/_____________________
                                     AMANDA R. VAUGHN
13                                   Trial Attorney
                                     United States Dept. of Justice
14

15

16                                   [PROPOSED] ORDER

17
           PREDICATED on the above stipulation, the filing dates for the defense motions and the
18
     government’s oppositions are amended accordingly.
19
            IT IS SO ORDERED.
20

21   DATED: March 14, 2019                         ______________________________
                                                   HONORABLE JON S. TIGAR
22                                                 United States District Judge
23

24

25

26

                                        STIPULATION AND [PROPOSED] ORDER

                                                    - 2
